USDC IN/ND case 3:19-cv-00046-JD-MGG document 45 filed 04/30/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RANDY LEE JENT,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-46-JD-MGG

 PAULINE WILLIAMS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Plaintiff Randy Lee Jent is imprisoned and representing himself. The Court

screened his amended complaint pursuant to 28 U.S.C. § 1915A and granted him leave

to proceed against “Officer Anthony J. Watson, Sgt. Kaitlyn Radats, and Lt. Pauline

Williams on his Eight Amendment claim that, on August 17, 2019, they sadistically

forced him to suffer while he was attempting to hold his urine in order to avoid

violating the rule against urinating on the floor.” (ECF 16 at 4). Mr. Jent has now filed a

motion for preliminary injunction and temporary restraining order (ECF 35), asking

that the defendants and anyone acting in concert with them be enjoined from:

   1. Further retaliation based on Plaintiff’s legal activity;
   2. Continuing to commit acts of oppression, maintenance, and barratry;
   3. Interfering with Plaintiff’s assigned unit’s allotted time to access law library each
      Monday 7:00 am to 9:45 am, each Tuesday & Thursday 11:00 am to 1:45 am;
   4. Interfering with Plaintiff’s right to equal time as others are to be out of his
      secured cell, stopping his ability to utilize time to receive and communicate legal
      advice from other prisoners;
   5. Using practices methodically to cause intentional distortions and distractions;
   6. Continuing to neglect maintenance on Law Library Computer systems; and
   7. Refusing Plaintiff consistent access to Law Library.
USDC IN/ND case 3:19-cv-00046-JD-MGG document 45 filed 04/30/20 page 2 of 3


(ECF 35 at 1-2.)

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). To obtain a preliminary

injunction, the moving party must show: (1) he will suffer irreparable harm before the

final resolution of his claims; (2) available remedies at law are inadequate; and (3) he

has a likelihood of success on the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317,

323–24 (7th Cir. 2015). The court then “weighs the competing harms to the parties if an

injunction is granted or denied and also considers the public interest.” Korte v. Sebelius,

735 F.3d 654, 665 (7th Cir. 2013).

       Mr. Jent is not entitled to a preliminary injunction. His request for injunctive

relief is based on allegations that are outside the scope of his claim in this case. Mr. Jent

is proceeding only on an Eighth Amendment claim against Officer Anthony J. Watson,

Sgt. Kaitlyn Radats, and Lt. Pauline Williams that they sadistically forced him, on

August 17, 2019, to hold his urine to avoid violating the rule against urinating on the

floor. (ECF 16 at 4.) The Court has not given him leave to proceed on any claims raised

in his motion for injunctive relief. Moreover, Mr. Jent’s motion does not allege that any

of the defendants are responsible for the additional wrongdoings (e.g., retaliating since

at least July 2018 because of “Plaintiff’s legal activity,” interfering with his library

access, interfering with giving and receiving legal advice to/from other prisoners,

neglecting to maintain law library computers, and so on). The Court cannot enter an

injunction, even if there were valid grounds against persons who are not parties to the


                                               2
USDC IN/ND case 3:19-cv-00046-JD-MGG document 45 filed 04/30/20 page 3 of 3


case. See Maddox v. Wexford Health Sources, Inc., 528 F. App'x 669, 672 (7th Cir. 2013)

(“An injunction, like any ‘enforcement action,’ may be entered only against a litigant,

that is, a party that has been served and is under the jurisdiction of the district court.”).

Consequently, Mr. Jent’s motion for preliminary injunction fails from the outset because

he has no likelihood of success on the merits and because it is brought against persons

who are not parties to this case.

       For these reasons, the court DENIES Mr. Jent’s motion for preliminary

injunction. (ECF 35.)

       SO ORDERED on April 30, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
